Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on November 19th, 2019, which claim 1-9 have been presented for examination.

Status of Claims
2.	Applicants have amended the claims 1 and 3-7 by a preliminary amendment on 01/30/2020 from its original version. Claims 1, 3-7 and 9 have been amended, claim 2 has been canceled and claim 10-14 have been newly added. Currently claims 1 and 3-14 are pending of which claims 1, 6 and 11 are in independent form and these claims (1 and 3-14) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
Priority
3.	The priority date that has been considered for this application is May 31st, 2017.    

Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 01/30/2020 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05
	(D).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.

Claim Rejections – 35 USC §102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anne et al. (US Patent Application Publication No. 2012/0004743 A1[IDS of record] -herein after Anne).
Per claim 1:
Anne discloses:
A method for generating a user interface (UI) on a host device (At least see ¶[0007] an apparatus and method for optimizing maintenance and other operations of field devices in a process control system using user-defined device configurations), the UI being configured for access to a field device in an industrial control system of an industrial plant (At least see FIG. 8[Wingdings font/0xE0]802 with associated text), wherein the field device is installed in the industrial plant for a first application (At least see ¶[0022] -process controller 124 can issue commands to control the operation of the field devices 126a-126n in order to implement a desired control strategy in the industrial environment being controlled, ¶[0023] -field devices 126a-126n can implement a wide variety of functions in a process control system to monitor or control an industrial process), the method comprising: 
transmitting, by a field device driver installed on the host device, a request for UI configuration to the field device (At least see ¶[0059] -host application executed by the server 114 receiving a request to create a custom device configuration from an operator station 102a-102m), wherein the field device comprises a plurality of sets of UI parameters (At least see ¶[0034] -Each custom device configuration could include a subset of field device parameters), each set of UI parameters of the plurality of sets of UI parameters being associated with a configuration of the UI and corresponding to a different application for which the field device may be deployed (At least see ¶[0008] -an interface arrangement of device parameters or methods associated with the field device. The method further includes retrieving a value for each device parameter identified by the first device configuration and generating a graphical user interface using the first device configuration and the retrieved values); 
receiving, by the field device driver installed on the host device, a first set of UI parameters from the field device in response to the request (At least see ¶[0061] A selection of one or more device parameters and methods is received at step 710, and an organization of the selected parameters and methods is received at step 712. This could include, for example, the user choosing a subset or all of the device parameters and methods using checkboxes); 
configuring, by the host device, the UI based on the received first set of UI parameters (At least see ¶[0030] -server 114 can receives commands from the operator stations 102a-102m related to setting up, configuring, utilizing, and monitoring of the field devices 126a-126, and the server 114 can execute the corresponding actions … server 114 to (i) receive the parameters being measured by the field device using the process controller 124 via the control network 122); and 
generating, by the host device, the configured UI, wherein the configured UI corresponds to the first application associated with the field device (At least see ¶[0008] -an interface arrangement of device parameters or methods associated with the field device. The method further includes retrieving a value for each device parameter identified by the first device configuration and generating a graphical user interface using the first device configuration and the retrieved values), wherein the field device determines the first set of UI parameters based on application information of the first application provided to the field device upon commissioning of the field device in the industrial plant (At least see ¶[0061] A selection of one or more device parameters and methods is received at step 710, and an organization of the selected parameters and methods is received at step 712. This could include, for example, the user choosing a subset or all of the device parameters and methods using checkboxes. This could also include the user creating menus, tabs, or other organizational structures and inserting the selected parameters and methods into the organizational structures. This could further include the user creating charts, graphs, or other visual indicators of the parameters), and wherein the application information is indicative of the first application for which the field device is deployed in the industrial plant (At least see ¶[0067] -host application identifying the parameters, methods, charts, graphs, or other contents to be included in each view. This could further include the host application generating an interface that lists the views. At this point, the user is able to select different views at step 820. Each view can contain only those device parameters and methods needed by the user and organized in a manner desired by the user).  

Per claim 3: 
Anne discloses:
a plurality of views, menu trees, and data fields are displayable on the UI, and wherein the first set of UI parameters specifies at least one of the plurality of views, menu trees, and data fields to be displayed on the UI (At least see ¶[0050] Using the "drag and drop" technique or the checkboxes and the "Add to View" button 218, the user can insert selected device parameters into the interface definition panel 216. In this example, the user has selected to create a view by clicking on the "New View" button 222, and the user has named the new view in the view name 220. The user has also selected the "New Menu" button 222 once or several times to generate a menu tree 326).  

Per claim 4: 
Anne discloses:
device driver communicating with the field device in one of a FOUNDATION Fieldbus, PROFIBUS®, Modbus, ISA 100, PROFINET and Highway Addressable Remote Transducer (HART®) protocol (At least see ¶[0021] - control network 122 includes any suitable structure for facilitating communications to and from process control components. For example, the control network 122 may contain various network devices (such as multiplexors, modems, or termination panels) operating according to one or more protocols (such as HART, FOUNDATION Fieldbus, or Control Net)).  

Per claim 5: 
Anne discloses:
field device is accessible by a plurality of users from the host device (At least see FIG. 1[Wingdings font/0xE0]102b—102m with associated text), wherein the method further comprises transmitting, by the host device, user information indicative of a user accessing the field device from the host device (At least see ¶[0063] - request to access a field device is received at step 802. This could include, for example, the host application executed by the server 114 presenting the screen 500 to an operator station 102a-102m. A user can use the screen 500 to select a field device and request access to the device), and wherein the field device is configured to select the first set of UI parameters based on the user information (At least see ¶[0043] - a user can select a device type for which he or she wants to create a custom configuration. A selection area 204 can contain various graphical user interface elements (such as drop-down menus or other elements) for selecting a particular device type. After a device type has been selected, a "Show" button 206 can be depressed in order to view one or more lists of parameters and methods associated with the selected device type).  

Per claim 6: 
Anne discloses:
A field device in an industrial control system of an industrial plant (At least see ¶[0022] -process controller 124 can issue commands to control the operation of the field devices 126a-126n in order to implement a desired control strategy in the industrial environment being controlled, ¶[0023] -field devices 126a-126n can implement a wide variety of functions in a process control system to monitor or control an industrial process), the field device being at least one of accessible, operable, and configurable from a host device through a user interface (UI) (At least see FIG. 8[Wingdings font/0xE0]802 with associated text, also see ¶[0007] an apparatus and method for optimizing maintenance and other operations of field devices in a process control system using user-defined device configurations), the field device comprising: 
a memory unit to store a plurality of sets of UI parameters (At least see ¶[0065] - Parameter values for the parameters in the custom device configuration are retrieved at step 810. This could include, for example, the host application retrieving the parameter values from the field device, database 112, or process controller 124), wherein each set of UI parameters of the plurality of sets of UI parameters corresponds to a different application for which the field device is deployable and is associated with configuration of the UI (At least see ¶[0008] -an interface arrangement of device parameters or methods associated with the field device. The method further includes retrieving a value for each device parameter identified by the first device configuration and generating a graphical user interface using the first device configuration and the retrieved values), wherein the field device is configured to: 
receive application information indicative of the application for which the field device is deployed or is to be deployed (At least see ¶[0067] -host application identifying the parameters, methods, charts, graphs, or other contents to be included in each view. This could further include the host application generating an interface that lists the views. At this point, the user is able to select different views at step 820. Each view can contain only those device parameters and methods needed by the user and organized in a manner desired by the user); select a set of UI parameters from the plurality of sets of UI parameters based on the received application information (At least see ¶[0061] A selection of one or more device parameters and methods is received at step 710, and an organization of the selected parameters and methods is received at step 712. This could include, for example, the user choosing a subset or all of the device parameters and methods using checkboxes); and 
transmit, to a field device driver installed on the host device (At least see ¶[0059] -host application executed by the server 114 receiving a request to create a custom device configuration from an operator station 102a-102m), the selected set of UI parameters for configuration of the UI in response to a request for UI configuration from the field device driver (At least see ¶[0008] -an interface arrangement of device parameters or methods associated with the field device. The method further includes retrieving a value for each device parameter identified by the first device configuration and generating a graphical user interface using the first device configuration and the retrieved values).  

Per claim 7: 
Anne discloses:
a plurality of views, menu trees, and data fields are displayable on the UI, and wherein the first set of UI parameters specifies at least one of the plurality of views, menu trees, and data fields to be displayed on the UI (At least see ¶[0050] Using the "drag and drop" technique or the checkboxes and the "Add to View" button 218, the user can insert selected device parameters into the interface definition panel 216. In this example, the user has selected to create a view by clicking on the "New View" button 222, and the user has named the new view in the view name 220. The user has also selected the "New Menu" button 222 once or several times to generate a menu tree 326).  

Per claim 8: 
Anne discloses:
field device is accessible by a plurality of users from the host device (At least see FIG. 1[Wingdings font/0xE0]102b—102m with associated text), and wherein the field device is configured to: 
receive, from the host device, user information indicative of a user accessing the field device from the host device (At least see ¶[0063] - request to access a field device is received at step 802. This could include, for example, the host application executed by the server 114 presenting the screen 500 to an operator station 102a-102m. A user can use the screen 500 to select a field device and request access to the device); and 
select the set of UI parameters based on the user information (At least see ¶[0043] - a user can select a device type for which he or she wants to create a custom configuration. A selection area 204 can contain various graphical user interface elements (such as drop-down menus or other elements) for selecting a particular device type. After a device type has been selected, a "Show" button 206 can be depressed in order to view one or more lists of parameters and methods associated with the selected device type).  

Per claim 10:
 Anne discloses:
device driver communicating with the field device in one of a FOUNDATION Fieldbus, PROFIBUS®, Modbus, ISA 100, PROFINET and Highway Addressable Remote Transducer (HART®) protocol (At least see ¶[0021] - control network 122 includes any suitable structure for facilitating communications to and from process control components. For example, the control network 122 may contain various network devices (such as multiplexors, modems, or termination panels) operating according to one or more protocols (such as HART, FOUNDATION Fieldbus, or Control Net)).  

Per claim 11: 
Anne discloses:
A host device in an industrial control system of an industrial plant (At least see ¶[0022] -process controller 124 can issue commands to control the operation of the field devices 126a-126n in order to implement a desired control strategy in the industrial environment being controlled, ¶[0023] -field devices 126a-126n can implement a wide variety of functions in a process control system to monitor or control an industrial process), wherein the host device is configured to: 
transmit a request for UI configuration to a field device installed in the industrial plant (At least see ¶[0059] -host application executed by the server 114 receiving a request to create a custom device configuration from an operator station 102a-102m), wherein the field device comprises a plurality of sets of UI parameters (At least see ¶[0034] -Each custom device configuration could include a subset of field device parameters), each set of UI parameters of the plurality of sets of UI parameters being associated with a configuration of the UI and corresponding to an application for which the field device may be deployed (At least see ¶[0008] -an interface arrangement of device parameters or methods associated with the field device. The method further includes retrieving a value for each device parameter identified by the first device configuration and generating a graphical user interface using the first device configuration and the retrieved values);
receive a first set of UI parameters from the field device in response to the request; configure the UI based on the received first set of UI parameters (At least see ¶[0061] A selection of one or more device parameters and methods is received at step 710, and an organization of the selected parameters and methods is received at step 712. This could include, for example, the user choosing a subset or all of the device parameters and methods using checkboxes); and 
generate the configured UI, wherein the configured UI corresponds to a first application associated with the field device (At least see ¶[0008] -an interface arrangement of device parameters or methods associated with the field device. The method further includes retrieving a value for each device parameter identified by the first device configuration and generating a graphical user interface using the first device configuration and the retrieved values), wherein the field device determines the first set of UI parameters based on application information of the first application provided to the field device upon commissioning of the field device in the industrial plant (At least see ¶[0061] A selection of one or more device parameters and methods is received at step 710, and an organization of the selected parameters and methods is received at step 712. This could include, for example, the user choosing a subset or all of the device parameters and methods using checkboxes. This could also include the user creating menus, tabs, or other organizational structures and inserting the selected parameters and methods into the organizational structures. This could further include the user creating charts, graphs, or other visual indicators of the parameters), and wherein the application information is indicative of the first application for which the field device is deployed in the industrial plant (At least see ¶[0067] -host application identifying the parameters, methods, charts, graphs, or other contents to be included in each view. This could further include the host application generating an interface that lists the views. At this point, the user is able to select different views at step 820. Each view can contain only those device parameters and methods needed by the user and organized in a manner desired by the user).  

Per claim 12: 
Anne discloses:
a plurality of views, menu trees, and data fields are displayable on the UI, and wherein the first set of UI parameters specifies at least one of the plurality of views, menu trees, and data fields to be displayed on the UI (At least see ¶[0050] Using the "drag and drop" technique or the checkboxes and the "Add to View" button 218, the user can insert selected device parameters into the interface definition panel 216. In this example, the user has selected to create a view by clicking on the "New View" button 222, and the user has named the new view in the view name 220. The user has also selected the "New Menu" button 222 once or several times to generate a menu tree 326).  

Per claim 13: 
Anne discloses:
device driver communicating with the field device in one of a FOUNDATION Fieldbus, PROFIBUS®, Modbus, ISA 100, PROFINET and Highway Addressable Remote Transducer (HART®) protocol (At least see ¶[0021] - control network 122 includes any suitable structure for facilitating communications to and from process control components. For example, the control network 122 may contain various network devices (such as multiplexors, modems, or termination panels) operating according to one or more protocols (such as HART, FOUNDATION Fieldbus, or Control Net)).  

Per claim 14: 
Anne discloses:
field device is accessible by a plurality of users from the host device (At least see FIG. 1[Wingdings font/0xE0]102b—102m with associated text), wherein the host device is configured to transmit user information indicative of a user accessing the field device from the host device (At least see ¶[0063] - request to access a field device is received at step 802. This could include, for example, the host application executed by the server 114 presenting the screen 500 to an operator station 102a-102m. A user can use the screen 500 to select a field device and request access to the device), and wherein the field device is configured to select the first set of UI parameters based on the user information (At least see ¶[0043] - a user can select a device type for which he or she wants to create a custom configuration. A selection area 204 can contain various graphical user interface elements (such as drop-down menus or other elements) for selecting a particular device type. After a device type has been selected, a "Show" button 206 can be depressed in order to view one or more lists of parameters and methods associated with the selected device type).

Claim Rejections – 35 USC §103

 	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anne et al. (US PAT. No. 2012/0004743 A1 herein after Anne) in view of Bump et al. (US PG-PUB. No. 20070077665 A1 herein after Bump).
Per claim 9:
Anne discloses:
field device is further configured to: 
receive an input for editing a set of UI parameters of the plurality of sets of UI parameters (At least see ¶[0022] -desired control strategies could be programmed by the server 114 using control strategies that are specified in the database 112 based on inputs received from operator stations 102a-102m).

Anne sufficiently discloses the field device as set forth above, but Anne does not explicitly discloses: modify the set of UI parameters based on the input; and store the modified set of UI parameters in the memory unit.  
However, Bump discloses:
modify the set of UI parameters based on the input (At least see ¶[0264] - a user selects the "Tuning" tab. The tuning tab interface 1200 combines the characteristics of a "Configuration" tab and a "Watch" tab. The tuning interface 1200 allows a user to modify device parameters); and 
store the modified set of UI parameters in the memory unit (At least see ¶[0076] Edit Mode: This mode distinguishes the granularity in which parameter changes will be written into the database (storage or device database)). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate Bump into Anne’s invention because Bump’s teaching would Bump teaches a diagnostics graphical interface that provides a customized universal block type managers (BTM) when a user selects the "Diagnostics" tab the diagnostics graphical interface displays a user defined set of parameters, the parameter values are dynamically updated, which screen shows the parameter name and the current value for the parameter. Therefore, diagnostics graphical interface screen is thus used for displaying diagnostic parameters in a device which may be changing over time in order to gaining an understanding of what modifications have been made to the configurable parameters associated with the device as once suggested by Bump (please see ¶[0016] and ¶[0266]).


CONCLUSION
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        03/11/2021